Filed 6/10/22 P. v. Holloway CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B316482

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. KA002691)
           v.

 JEFFREY LEE HOLLOWAY,

           Defendant and Appellant.


THE COURT:
      Jeffrey Lee Holloway appeals the order of the superior
court denying his postjudgment petition to designate two felony
convictions to misdemeanors pursuant to Proposition 47. (Pen.
Code,1 § 1170.18, subds. (f)–(h).) We appointed counsel to
represent Holloway on appeal. After examination of the record,
counsel filed an opening brief raising no issues and requesting
that we follow the procedures set forth in People v. Serrano (2012)



         1   Undesignated statutory references are to the Penal Code.
211 Cal.App.4th 496 (Serrano). Thereafter, appellant filed his
own supplemental brief, in propria persona.
                           BACKGROUND
       On June 1, 1990, appellant was convicted by plea of
attempted robbery (§§ 664/211) with personal use of a firearm
(§ 12022.5, subd. (a)), and assault with a firearm (§ 245, subd.
(a)(2)) with personal use of a firearm (§ 12022.5, subd. (a)).
According to the amended abstract of judgment, appellant was
sentenced to three years in state prison for these offenses.
Appellant’s three-year sentence in this case was ordered
consecutive to the sentences imposed in three other cases, for a
total term of 27 years in state prison.
       On September 15, 2021, appellant filed a petition for
reclassification of his felony convictions as misdemeanors
pursuant to Proposition 47 (§ 1170.18, subds. (f)–(h)) and section
17, subdivision (b). In his petition (as well as in his supplemental
brief on appeal) appellant asserted that because his crimes in this
case were “wobblers” and the court imposed a sentence of 11
months (335 days) in county jail, he was entitled to have his
convictions reclassified as misdemeanors. On October 14, 2021,
the superior court denied the petition on the ground that
appellant’s convictions do not fall within the scope of Proposition
47. The court further noted that appellant did not successfully
complete probation and was sentenced to state prison.
                            DISCUSSION
       Because the instant appeal is not from his conviction,
appellant is not entitled to our independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) or its
federal constitutional counterpart, Anders v. California (1967)
386 U.S. 738 (Anders). (See People v. Kelly (2006) 40 Cal.4th 106,



                                 2
119 [independent judicial review mandated by Anders applies
only to first appeal as of right]; Serrano, supra, 211 Cal.App.4th
at p. 503; see also Pennsylvania v. Finley (1987) 481 U.S. 551,
559.) However, he is entitled to appellate consideration of the
contentions raised in his supplemental brief. (See Serrano, at
p. 503.)
       In his supplemental brief appellant contends that because
the trial court did not impose a prison sentence on the convictions
for assault with a deadly weapon (§ 245, subd. (a)(2)) and
attempted robbery (§§ 664/211), but instead exercised its
discretion to sentence appellant to county jail for 11 months (335
days), these offenses must be deemed misdemeanors for all
purposes under section 17, subdivision (b). Therefore, according
to appellant, the superior court erred in denying appellant’s
1170.18 petition to redesignate these offenses as misdemeanors.
Appellant further asserts his attempted robbery conviction
should be reclassified as a misdemeanor because, under section
490.2, “obtaining any property by theft constitutes petty theft if
the property is worth less than $950.” These contentions fail.
       As noted above, there is no indication in the record before
us that appellant’s offenses in this case⎯assault with a deadly
weapon (§ 245, subd. (a)(2)) and attempted robbery
(§§ 664/211)⎯were ever treated as anything but felonies. The
amended abstract of judgment clearly indicates that appellant
was sentenced to three years in state prison on these convictions.
That three-year sentence was consecutive to the sentences
imposed in three other cases, for a total term of 27 years in state
prison (specifically, California Institute for Men in Chino). There
is simply nothing beyond appellant’s own assertion to support his
claim that he was sentenced in this case or in any other to a term



                                3
of 11 months (335 days) in county jail with a “tail of probation”
upon completion of the sentence. Because appellant’s convictions
continue to qualify as felonies, he is not entitled to have them
redesignated as misdemeanors.
      Moreover, neither section 211 nor section 245 is listed in
section 1170.18 as an offense to which the redesignation
procedure under section 1170.18, subdivision (f) applies.
Appellant is therefore not eligible for redesignation of his felony
convictions as misdemeanors, and the superior court properly
denied his petition for relief under Proposition 47.
      Finally, appellant pleaded guilty to attempted robbery
under sections 664/211, not to a violation of section 490.2.
Robbery is defined as “the felonious taking of personal property
in the possession of another, from his person or immediate
presence, and against his will, accomplished by means of force or
fear.” (§ 211, italics added.) Robbery is not mere theft but is
accomplished by “means of force or fear.” (Ibid.) The crime is, by
definition, a felony. Even if the value of the personal property
appellant attempted to take was less than $950, the offense
remained attempted robbery; the value of the property did not
transform it into attempted petty theft or any other
misdemeanor. Appellant—who was convicted of attempted
robbery—is not statutorily eligible for relief under section
1170.18.




                                 4
                          DISPOSITION
       The order denying appellant’s petition for redesignation of
his felony convictions for attempted robbery (Pen. Code,
§§ 664/211) and assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(2)) pursuant to Penal Code section 1170.18 is affirmed.
       NOT TO BE PUBLISHED.




LUI, P. J.        ASHMANN-GERST, J.              CHAVEZ, J.




                                 5